DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 07 Feb 2022 have been entered.
Response to Arguments
Applicant’s arguments, see Remarks page 17 line 15, filed 7 Feb 2022, with respect to element #130 have been fully considered and are persuasive.  The objection of 05 Oct 2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 17 line 17, filed 7 Feb 2022, with respect to element #145 have been fully considered and are persuasive.  The objection of 05 Oct 2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 18 line 1, filed 7 Feb 2022, with respect to drawing hatching have been fully considered and are persuasive.  The objection of 05 Oct 2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 18 line 5, filed 7 Feb 2022, with respect to element(s) #600 and 700 have been fully considered and are persuasive.  The objection of 05 Oct 2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 18 line 9, filed 7 Feb 2022, with respect to element(s) #220 and 240 have been fully considered and are persuasive.  The objection of 05 Oct 2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 18 line 13, filed 7 Feb 2022, with respect to consistency of Fig 4 and 5 to the specification have been fully considered and are persuasive.  The objection of 05 Oct 2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 19 line 1, filed 7 Feb 2022, with respect to “a reduction of cross-section area of the hollow body” has been fully considered and are persuasive.  The objection of 05 Oct 2021 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-9 and 28-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore; 
“the free ends defined by the two edge portions are configured such that: the body is a generally spiral-shaped body have more than one and less than two rotations” (as recited in Claim 22) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 28-30, 33, 34 and 36-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandsdal  (WO 2016028154).
Regarding claim 1, Brandsdal discloses an engaging member (#3 – inner casing) for travelling down a passage (borehole) defined by a passage-defining conductor (#2 – outer casing) disposed within a wellbore (#101), extending into a subterranean formation (Fig 1 #102), for engaging a locate profile (#9 restriction explained  page 13 line 31) provided (page 13 line 31 – “hits a restriction Fig 11 #9 in the inner side of the valve #1”) on an inner surface of the passage-defining conductor [#2], the engaging member comprising:
a body [Fig 3 #3] extending between an open uphole end (Fig 3 upper end) and an open downhole end (Fig 3 lower end), and defining an internal passage (Fig 3) extending between the open uphole end and the open downhole end; and
a plug seat (Fig 3 #4) configured to receive a plug (Fig 3 #5) for blocking (Fig 3 – illustrates the blockage) the internal passage; 
the body further comprising:
an outer surface comprising a locating feature (#6 split ring) configured to matingly engage (page 13 line 29 – “a ring-formed recess around the outer circumference at the upper part of the casing #3, a split-ring is placed set up to be compressed in that it hits a restriction #9 [figure 11] in the inner side of the valve 1 when it is being pushed down”) with the locate profile [#9] with effect that the engager becomes coupled to the passage-defining conductor; and
two edge portions (opposing surfaces of U-shaped slits #190), each edge portion defining a respective free end (finger #192), the free ends being spaced apart from one another and disposed for movement relative to one another (Page 13 line 22 – “a pipe end where cut out in the ring-formed wall is a number of axially formed U-shaped slits #190 which each defined a flap-finger – 4/192 that can be bent outwards or inwards”); wherein:
the engaging member [#3] is co-operable with the passage-defining conductor [#2] such that, in response to becoming emplaced in an interaction-effective disposition relative to the locate profile, a locating deformation of the body is effectuated with effect that the locating feature interacts with the locate profile, 
with effect that the engaging member becomes coupled to the passage-defining conductor, wherein the locating deformation includes a change in a cross-sectional area defined by the internal passage of the body. (page 14 line 16 – “ball that is dropped or is pumped down the well will freely be able to move past all the seats in a valve except those that are in an engagement with the outer casing that forms a restriction which forces the fingers inwards and thereby prevents the ball from continuing downwards”).
Regarding claim 2, Brandsdal discloses wherein: 
the passage-defining conductor [#2 – outer casing] is a casing; and 
the locate profile [#9] is defined by one or more grooves and/or protrusions provided on an inner surface of the casing (Page 13 line 31 – “restriction 9 in the inner side of the valve 1”).  
Regarding claim 3, Brandsdal discloses wherein: 
the passage-defining conductor [#2] includes: 
(i) a casing (Fig 3 #1 – valve body) having a flow communicator (Fig 3 #14) extending through the casing for effectuating flow communication between the passage within the casing and a respective zone (Fig 1) of the subterranean formation [#102], and 
(ii) a sliding sleeve member (Fig 3 #2) for opening (Fig 11) and closing (Fig 3) the flow communicator; and 
the sliding sleeve member configured (Fig 3) for receiving the engaging member [#3] therein; wherein: 
the locate profile [#9] is defined (Fig 3 and 11 illustrates #9 located on element #2) by the sliding sleeve member [#2]; 
and the co-operability of the engaging member [#3] with the passage-defining conductor [#2] is with additional effect that: 
the coupling of the engaging member [#3] to the passage-defining conductor [#2], effectuated by the interaction of the locating feature [#6] with the locate profile [#9], in response to emplacement of the engaging member in an interaction-effective disposition relative to the locate profile, is a coupling (Fig 3) of the engaging member [#3] to the sliding sleeve member [#2].  

Regarding claim 28, Brandsdal discloses wherein: the locating deformation (interpreted as the collet arm flexing) is a resilient deformation (page 15 line 34 - collet arms flexible depending on placement with outer casing).  
Regarding claim 29, Brandsdal discloses wherein: 
the locating deformation [collet flex] is effectuated in response to a release of a transitional deformation (‘activation’) of the body that occurs in response to compressive forces applied to the body while the engaging member is travelling down the passage, 
the transitional deformation effecting displacement of the free ends relative to one another that is effective for reducing the cross-sectional area defined by the internal passage.  
Brandsdal discloses:
(Page 15 line 16 – “in the present invention the objection/pellet/ball #5 that is dropped or is pumped down the well will freely be able to move past all the seats in a valve #1 except those that are in an engagement with the outer casing #2 that forms a restriction which forces the fingers #4 inwards and thereby prevents the ball #5 from continuing downwards”)
(Page 15 line 34 – “when the activated seat #4a and the ball #5 on the seat have moved to the end on the outer casing #2, the ball #5 will be released again [the restriction end], as the seat #4a on which it lies is no longer active – the fingers are forced outwards – when it comes out of the outer casing #2”).
Regarding claim 30, Brandsdal discloses wherein the locating deformation effects [‘collet flex’] displacement of the free ends relative to one another in response to [enter or exit of outer casing #2] a release of at least some of the compressive forces applied to the body for effecting the transitional deformation, 
the release of the at least some compressive forces being effected in response to the engaging member [#3] becoming disposed in the interaction-effective disposition (Fig 3) relative to the locate profile (as valve #1a is active), 
wherein the displacement of the free ends in response to the release of the at least some compressive forces is effective for increasing the cross-sectional area (‘ball is released Page 15 line 34) defined by the internal passage relative to the cross-sectional area of the internal passage defined by the transitional deformation of the body.  
Regarding claim 33, Brandsdal discloses an engaging apparatus (Fig 1 and 3) configured (interpreted as capable of ANY axial movement) for deployment through a wellbore passage (borehole) defined by a wellbore feature of a wellbore (#101) that extends into a subterranean formation (#102), the wellbore feature defining a locate profiles (#9 - restriction), the apparatus comprising: 
an engager (#3 - inner casing) having: 
two free ends (any two arbitrarily selected collet arms from Fig 13) that are spaced apart and disposed for displacement relative to one another (page 12 line 18 - flexes inward and outward to create ball seat); and 
a locator (#6) configured for interacting with the locate profile [#9]; 
wherein: the apparatus is co-operable with the wellbore feature such that, in response to emplacement (Fig 3) of the locator [#6] in an interaction-effective disposition relative to the locate profile [#9], a locating deformation (Fig 3 illustrates ball seat #4a is created) of the engager is effectuated, 
with effect that the locator interacts with the locate profile such that the engager becomes coupled to the wellbore feature, wherein the locating deformation effects relative movement (‘closing the effective passage diameter’) between the free ends.  
Regarding claim 34, Brandsdal discloses wherein: 
the locator [#6] includes a protrusion (‘split ring’ protrudes beyond outer surface); and 
the locate profile [#9] includes a complementary recess (“the restriction #9 for the split ring #6” – Page 12 line 36).  
Regarding claim 36, Brandsdal discloses wherein: 
the locating deformation (interpreted as collet compression) is a resilient deformation (Page 15 line 34).  
Regarding claim(s) 37 and 38, Brandsdal discloses wherein: 
the coupling of the engager to the wellbore feature is a releasable coupling (page 8 line 17 – “the bottom ball seat, is activated [i.e. that the seat is force in and the ball #5 cannot pass) and thus set up to receive the first ball. When the first ball #5 lands in this activated seat, it will, as a consequence of the fluid pressure, displace the inner casing #3 one step downwards so that the next ball seat in the inner casing that is above the first ball, is activated as the seat enters into the outer casing #2 that has a diameter that is smaller and compresses the seat so that it becomes active. As the next ball seat becomes activated the first ball is released in that this ball seat comes axially out of the outer casing #2”).  
Additionally for claim 38, the ball is travelling within the internal passage, captured by the restriction in diameter and as diameter is changed when non-activated then the ball is released as restriction is removed by the collet arms expanding.
Regarding claim 39, Brandsdal discloses further comprising: 
a plug seat configured for receiving a plug such that seating of the plug on the plug seat is with effect that the internal passage is blocked (Page 8 line 19 – “when the first ball #5 lands in this activated seat, it will, as a consequence of the fluid pressure” – interpreted as the internal passage being blocked – at least somewhat).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Brandsdal alone.
Regarding claim 35, Brandsdal discloses wherein: 
the locator [#6] and the locate profile [#9]; however as disclosed the recess and the complementary protrusion are reversed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reverse the recess and complementary protrusion of the mating components. The reversal of components in a prior art reference, where that is no disclosed significance to such reversal, is a design consideration within the skill of the art. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brandsdal in view of Hofman et al. (US 20150167428).
Regarding claim 4, Brandsdal discloses the engaging member of claim 1, however does not explicitly disclose wherein the body has a generally C-shaped cross section, such that the free ends defined by the two edge portions are separated by a gap disposed within a perimeter of the body.
Hofman teaches “a split ring having one or more segments and an expandable or collapse body with a seating surface and an outer diameter extending from the body is at least partially in a variable diameter housing such that contact of the outer diameter with a smaller diameter section of the housing causes the split ring to close, whereas contact with a larger diameter of the housing allows the split ring to open” – abstract.
It would have been obvious to one having ordinary skill within the art before the effective filing date of the claimed invention, given the teaching of Hofman, to realize that a finite many methods of resiliently varying the diameter exist. The substitution of one known element (‘cantilever springs on extension’) for another (flexibility of C structure) would have been yielded predictable results namely providing flexibility around different diameters downhole.
  Claim(s) 7, 32 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Brandsdal in view of Crowe (USP 4,098,334).
Regarding claim(s) 7, 32 and 42, Brandsdal discloses the engaging member of claim 1, however discloses wherein the plug seat is defined by a plug seat-defining member in the form of a ring-shaped body that is integral with, or coupled to the downhole end of the body and therefore not the uphole end.
Crowe teaches a ball seat (Fig 3b #96) form on the upper end of the collet arms (#94), ball #99 illustrated in Fig 4a.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Crowe, to substitute the orientation of the ball seat (lower vs. upper) of Brandsdal with the orientation of Crowe since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of capturing and securing a blocking element (‘ball’).
Allowable Subject Matter
Claim(s) 5, 6, 8, 9, 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 22-27 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/           Examiner, Art Unit 3672 
16 May 2022